Case 9:21-mj-08286-WM Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of 6
Case 9:21-mj-08286-WM Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 6
                                                                       KJZ

                                                               Jul 21, 2021

                                                                          West Palm Beach




    July 21, 2021
Case 9:21-mj-08286-WM Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 6
Case 9:21-mj-08286-WM Document 1 Entered on FLSD Docket 07/21/2021 Page 4 of 6
Case 9:21-mj-08286-WM Document 1 Entered on FLSD Docket 07/21/2021 Page 5 of 6




                                        21st
Case 9:21-mj-08286-WM Document 1 Entered on FLSD Docket 07/21/2021 Page 6 of 6
